Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I, 

    PNG
    media_image1.png
    283
    620
    media_image1.png
    Greyscale

and the species of Compound Number 28, found on page 77 of the instant specification (reproduced below),

    PNG
    media_image2.png
    271
    936
    media_image2.png
    Greyscale
,
in the reply filed on November 7, 2022 is acknowledged.  
The traversal is on the ground(s) that the elected compounds of Group I share a significant structural element, the common structural core.  Applicant also argues that the compounds of Group I have a common activity with the method of Group II.
In response, it is disagreed that the compounds of Formula I, 
    PNG
    media_image3.png
    149
    158
    media_image3.png
    Greyscale
, in elected Group I share a significant structural or common core.  The core in instant Formula I is a bicyclic heteroaryl ring which consists of a five membered nitrogen containing ring fused to a six membered ring (carbocyclic and heterocyclic).  The bicyclic heteroaryl rings embraced by instant Formula I are indole, indazole, pyrrolopyridine, pyrazolopyridine, pyrrolopyrimidine, etc.  Separate search considerations are involved for each of these bicyclic heteroaryl rings.  	
For example, indoles are classified in CPC C07D 209/04+ whereas indazoles are classified in CPC C07D 231/56 and pyrazolopyridines are classified in CPC C07D 471/04.  Further, the non-elected methods of Group II would also require a separate search as indicated in the Restriction Requirement dated September 9, 2022.  Therefore, it would impose an undue burden on the Examiner and the US Patent and Trademark Office’s resources if the Restriction and/or the election of species requirement were to be withdrawn.
The requirement is still deemed proper and is therefore made FINAL.


  	Applicant’s claimed compound genus has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of compounds embraced by elected Group I, over 2,000 Chemical Abstract Registry numbers were recovered in one database search alone. Therefore, the elected compounds of Group I will be examined according to 
MPEP 803.02.
The claims within elected Group I have been examined to the extent that they are readable on the elected species of Compound Number 28.  Since no prior art was found on the elected species, the examination was expanded within elected Group I until prior art was found, in which case, the examination stopped and prior art has been applied against the claims.  Note, M.P.E.P. §803.02.  The subject matter of the expanded search thus far, inclusive of the elected species of Compound Number 28, is as follows:
a compound of Formula I, 
    PNG
    media_image3.png
    149
    158
    media_image3.png
    Greyscale
, wherein
W represents N or CH; and 
X, Y and Z are C(R5)
OR -
X represents C(R5), Y represents C(R5) and 
Z represents C(R5);
– OR –
X represents N, Y represents C(R5) and Z represents C(R5);
		 	– OR –
X represents C(R5), Y represents N and Z represents C(R5);
– OR –
X represents C(R5), Y represents C(R5) and Z represents N;   
{i.e., W, X, Y and Z make up an indole ring, an 
indazole ring or a pyrazolopyridine ring}
and
all other variables are as defined.

Claims embraced by the above identified search and examined subject matter of elected Group I are Claims 1-29.


Subject matter not embraced by the above identified search and examination and Claim 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 7, 2022.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on July 23, 2021, 
September 7, 2021 and November 9, 2021.  The submissions are in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.





Specification
The title of the invention is not in accordance with MPEP §606 (reproduced below in-part) since the word “Novel” is found in the title.
606    Title of Invention [R-10.2019]
37 C.F.R. 1.72   Title and abstract.
(a) The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76 ), the title of the invention should appear as a heading on the first page of the specification. 
*****
The title of the invention should be placed at the top of the first page of the specification unless it is provided in the application data sheet (see 37 CFR 1.76 ). The title should be brief but technically accurate and descriptive and should contain fewer than 500 characters. 
The words listed below are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention and will be deleted when the Office enters the title into the Office’s computer records, and when any patent issues. The term "new" will not be deleted when it is a part of a proper name, such as "New York". Similarly, the term "design" will not be deleted when it is a part of a term, such as "Design-aiding apparatus...".

The words listed below are not considered as part of the title of an invention:
A,  An,  The,  Improved,  Improvement(s) in/for/of, New,  Novel,  Related to,  Design, Design for/of (a), Ornamental design, and  Ornamental.
Claim Interpretation
	Regarding claim 21, although claim 21 does not properly depend from independent claim 1 {see below 
35 USC 112(b) rejection}, prior art will be applied against claim 21 since it is expected that the dependency in claim 21 will be amended by Applicant if a response is filed to this Office Action.
	Regarding claim 28, the “intended use” language found in claim 28 has been evaluated to determine whether or not the intended use recitation is a structural limitation or if the intended use recitation is only a mere statement of purpose or use.  
MPEP 2111.02.  It has been found in the instant case that the intended use language in claim 28 is not considered a limitation and is of no significance to claim construction since the body of the claim describes a structurally complete invention such that the deletion of the intended use language from claim 28 does not affect the structure of the claimed invention.  It is suggested that claim 28 be cancelled since claim 29 is also directed to a composition.



Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
a)	in claim 1, the phrase “pharmaceutically acceptable salts” should be changed to “a pharmaceutically acceptable salt” (line 3 of the claim); and
b)	in claim 4, “alkyl” is misspelled in two instances (line 2 of page 115).

Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15, 17-21, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, listing “fused aryl” in the phrase “wherein each aryl, fused aryl, heteroaryl, cycloalkyl…” makes claim 1 confusing (line 14 of page 112).  Variables W, X, Y, Z, R1, R2, nor R3 list a “fused aryl” as a possible substituent.  Therefore, claim 1 is indefinite.  This rejection can be overcome by the deletion of “fused aryl”.
In claim 1, under the definition of variable R4, an “or” should be added before the last substituent listed for proper Markush language format (line 19 of page 112).
	In claim 2, under definition (a) of variable R1, an “or” should be added before “NHC(O)C1-6alkyl” for proper Markush language format (line 6 of page 114).
In claim 2, under definition (a) of variable R1, an “or” should be added before “OC1-6alkyl” for proper Markush language format (line 8 of page 114).
In claim 3, under definition (a) of variable R1, an “or” should be added before “NHC(O)C1-6alkyl” for proper Markush language format (line 21 of page 114).
In claim 3, under definition (a) of variable R1, an “or” should be added before “OC1-6alkyl” for proper Markush language format (line 22 of page 114).
Claim 3 lacks antecedent basis from claim 2 because there is no earlier recitation in claim 2 that the R1 variable can represent a 6-membered heteroaryl that can be substituted with hydroxy as found in claim 3.  See claim 5 for same.
Claim 4 lacks antecedent basis from claim 3 because there is no earlier recitation in claim 3 that the R1 variable can represent a phenyl that can be substituted with NH2, NC1-6alkyl, (C1-6alkyl)CHF2, O(C1-6alkyl)CHF2 or (C1-6alkyl)CF3 as found in claim 4.
Claim 4 is confusing because of the substituent “OCH3CN”.  Either a valence problem is raised in the substituent “OCH3CN” since the octet rule is violated, or a comma may have been forgotten after “OCH3”.  Therefore, claim 4 is indefinite.  Correction is required.
In claim 5, an “or” should be added before “-O-cyclopropyl” for proper Markush language format (lines 9-10 of page 115).  
Claim 7 lacks antecedent basis from claim 1 because there is no earlier recitation in claim 1 that the R2 variable can represent a 4 to 6 membered heterocycle that can be substituted with C(O)(OH) as found in claim 7.
  In claim 9, an “or” should be added before “cyclopropyl” for proper Markush language format (line 28 of page 116).  
Claim 9 lacks antecedent basis from claim 8 because there is no earlier recitation in claim 8 that the R2 variable can represent a C1-6alkyl substituted with phenyl substituted with halogen, or 6-membered saturated heterocycle containing one oxygen atom as found in definition (g) in claim 9.
In claim 11, an “or” should be added after “CH(CH3)(OH)” for proper Markush language format (line 29 of page 117).
Claim 21 is indefinite as being incomplete by its dependence on non-existent claim 35.  MPEP §608.01(n).
	Claims dependent on independent claim 1, or dependent on other dependent claims, which do not resolve the issues stated above are also found indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-5, 7, 9 and 20 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 fails to further limit claim 2 because claim 3 is broader in scope than claim 2.  Claim 2 does not claim that R1 can represent a 6-membered heteroaryl that can be substituted with hydroxy.  See claim 5 for same.
Claim 4 fails to further limit claim 3 because claim 4 is broader in scope than claim 3.  Claim 3 does not claim that R1 can represent a phenyl that can be substituted with NH2, NC1-6alkyl, (C1-6alkyl)CHF2, O(C1-6alkyl)CHF2 or (C1-6alkyl)CF3.
Claim 7 fails to further limit claim 1 because claim 7 is broader in scope than claim 1.  Claim 1 does not claim that R2 can represent a 4 to 6 membered heterocycle that can be substituted with C(O)(OH).
Claim 9 fails to further limit claim 8 because claim 9 is broader in scope than claim 8.  Claim 8 does not claim that the R2 variable can represent a C1-6alkyl substituted with phenyl substituted with halogen, or 6-membered saturated heterocycle containing one oxygen atom as found in definition (g) in claim 9.
Claim 20 fails to further limit claim 1.  The definition of the R5 variable in claim 20 is of the same scope as the definition of variable R5 in claim 1.  Correction is required. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 17-21, 28 and 29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable: 
over claims 1-4, 6-9 and 11 of U.S. Patent No. 8,569,512 {see especially Example 3.45 in Table 3 claimed in Claim 9},
over claims of U.S. Patent No. 10,947,222 {see especially Compounds (1) and (54) in Claim 9}, and 
over claims 1-9 of U.S. Patent No. 11,104,690 {see especially Compound (1) in claim 5 and Compound (116) in claim 6}. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the patents claim specie which anticipate the instant claimed invention.
The instant application shares a common assignee with each US Patent cited above {i.e., Merck Sharp & Dohme Corp.}.  Further, the instant application is not related to any of the US patents cited above and thus no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the US patents anticipate and/or render obvious the instant claimed invention.



Claims 1-13, 15, 17, 19-21, 28 and 29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 22, 30, 37 and 44-46 of copending Application No. 17/924,780.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the copending application claims specie which are positional isomers of the instant claimed compounds {i.e., 5-carbamoyl in copending application versus 6-carbamoyl as found in the instant claimed compounds}.  See, for instance, the 3rd compound claimed, 
    PNG
    media_image4.png
    225
    238
    media_image4.png
    Greyscale
, in claim 37 of the copending application.
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09(II), first paragraph, states the following:
II.    HOMOLOGY AND ISOMERISM ARE FACTS WHICH MUST BE CONSIDERED WITH ALL OTHER RELEVANT FACTS IN DETERMINING OBVIOUSNESS 
Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril.).

It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.
One skilled in the art would thus be motivated to prepare positional isomers of the compounds claimed in the copending application to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would be useful in treating, for example, type 2 diabetes mellitus.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.
The instant application shares at least one common inventor with the copending application {i.e., Yeon-Hee Lim}.  Further, the instant application is not related to the copending application and thus no 35 USC 121 shield exists here.  See MPEP 804.01.  Therefore, the claims in the copending application render obvious the instant claimed invention.


This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 17-21, 28 and 29 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by each of the following:
a)	the compound of Chemical Abstracts Registry Number 924738-74-9 {indexed in the Registry file on STN CAS ONLINE March 5, 2007},

    PNG
    media_image5.png
    459
    629
    media_image5.png
    Greyscale
,
{a compound of instant Formula I,

    PNG
    media_image6.png
    394
    413
    media_image6.png
    Greyscale

wherein W=N; 
X=CR5 and R5=C1 alkyl; 
Y=CR5 and R5=hydrogen;
Z=N;
R1=phenyl, unsubstituted;
R2=phenyl mono-substituted with halogen;
R3=C6 cycloalkyl; and
R4=hydrogen};


b)	the compound of Chemical Abstracts Registry Number 2226397-88-0 {indexed in the Registry file on STN CAS ONLINE June 5, 2018},

    PNG
    media_image7.png
    448
    649
    media_image7.png
    Greyscale
,
{a compound of instant Formula I,

    PNG
    media_image6.png
    394
    413
    media_image6.png
    Greyscale

wherein W=N; 
X=CR5 and R5=hydrogen; 
Y=CR5 and R5=hydrogen;
Z= CR5 and R5=hydrogen;
R1=phenyl substituted with 1 R6 and R6=halogen;
R2=C3alkyl;
R3=5-membered heterocyclyl substituted with 2 R9,  
2 R9=oxo; and
R4=hydrogen};

c)	Burgey et al. {US Patent 8,569,512} - who disclose, for instance, Example 3.45 (columns 61-62) and disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (column 164),

    PNG
    media_image8.png
    198
    592
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    143
    546
    media_image9.png
    Greyscale

{a compound of instant Formula I,

    PNG
    media_image6.png
    394
    413
    media_image6.png
    Greyscale

wherein W=N; 
X=CR5 and R5=hydrogen; 
Y=CR5 and R5=hydrogen;
Z= CR5 and R5=hydrogen;
R1=phenyl, substituted with 1 R6 and R6=halogen;
R2=C3 alkyl;
R3= -C2 alkyl-heterocyclyl substituted with 1 R9 and R9=haloalkyl; and
R4=hydrogen};


	d)	Shen et al. {WO 2018/093698 A1} – who disclose, for instance, Example #54 on page 46 and disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (page 17),

    PNG
    media_image10.png
    355
    987
    media_image10.png
    Greyscale
,

    PNG
    media_image6.png
    394
    413
    media_image6.png
    Greyscale

wherein W=CH; 
X=CR5 and R5=hydrogen; 
Y=CR5 and R5=hydrogen;
Z= CR5 and R5=hydrogen;
R1=5-membered heteroaryl containing 2 N atoms 
substituted with CH3;
R2=phenyl mono-substituted with halogen;
R3=5-membered heterocyclyl substituted with 2 R9,  
2 R9=oxo; and
R4=hydrogen}; and

	e)	Shen et al. {WO 2018/093696 A1} – who disclose, for instance, Example 1-A on page 65, Example 128-A on page 94 and Example 133-A on page 95 and disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (page 43),


    PNG
    media_image11.png
    340
    791
    media_image11.png
    Greyscale

{a compound of instant Formula I,

    PNG
    media_image6.png
    394
    413
    media_image6.png
    Greyscale

wherein W=N; 
X=CR5 and R5=hydrogen; 
Y=CR5 and R5=hydrogen;
Z= CR5 and R5=hydrogen;
R1=phenyl, substituted with 1 R6 and R6=halogen;
R2=phenyl mono-substituted with halogen;
R3=5-membered heterocyclyl substituted with 3 R9,  
2 R9=oxo and 1 R9=C1 alkyl; and
R4=hydrogen}


    PNG
    media_image12.png
    171
    622
    media_image12.png
    Greyscale

{a compound of instant Formula I,

    PNG
    media_image6.png
    394
    413
    media_image6.png
    Greyscale

wherein W=N; 
X=CR5 and R5=hydrogen; 
Y=CR5 and R5=hydrogen;
Z= CR5 and R5=hydrogen;
R1=phenyl, substituted with 1 R6 and R6=OC1haloalkyl;
R2=6-membered heteroaryl substituted with halogen;
R3=5-membered heterocyclyl substituted with 3 R9,  
2 R9=oxo and 1 R9=C1 alkyl; and
R4=hydrogen}


    PNG
    media_image13.png
    233
    746
    media_image13.png
    Greyscale

{a compound of instant Formula I,

    PNG
    media_image6.png
    394
    413
    media_image6.png
    Greyscale

wherein W=N; 
X=CR5 and R5=hydrogen; 
Y=CR5 and R5=hydrogen;
Z= CR5 and R5=hydrogen;
R1=6-membered heteroaryl;
R2=phenyl mono-substituted with halogen;
R3=5-membered heterocyclyl substituted with 2 R9,  
2 R9=oxo; and
R4=hydrogen}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Shen et al. ‘696, for instance, disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (page 43).  Therefore, each of the above cited prior art anticipate the instant claimed invention.


Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.



Allowable Subject Matter
The elected species of Compound Number 28, found on page 77 of the instant specification, is allowable over the prior art of record.

Claims 16 and 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 5 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



November 17, 2022
Book XXVII, page 93